I find myself unable to agree with the majority opinion in this case.
Appellants were convicted of breaking and entering into the Wayside Laundry, St. Petersburg, Florida, with intent to commit grand larceny. They appeal. The State relies entirely upon circumstantial evidence to support the judgment. Is it sufficient? I think not.
It is so well settled in this jurisdiction as to need no citation of authority that when circumstantial evidence is relied upon for conviction in a criminal case, the circumstances, when taken together, must be of a conclusive nature and tendency, leading on the whole to a reasonable and moral certainty that the accused, and no one else, committed the offense. It is not sufficient that the facts create a strong probability of, and be consistent with, guilt; they must be inconsistent with innocence. *Page 542 
At most, all that the evidence does in this case is point to the probability of guilt. This is not enough. Parish, et al., v. State, 98 Fla. 877, 124 So. 444.
Accordingly, I am of the opinion that the judgments should be reversed.
BUFORD, C. J., and BROWN, J., concurs.